Citation Nr: 1219777	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-36 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a right femoral nerve entrapment syndrome with associated testicular orchialgia with varicocele.  

2.  Entitlement to an initial compensable evaluation for erectile dysfunction associated with right femoral nerve entrapment syndrome with associated testicular orchialgia with varicocele.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from February 1950 to March 1953.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and March 2010 decisions rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In the June 2007 decision, the RO denied a claim for an increased rating for residuals of a right femoral nerve entrapment syndrome.  It also denied a claim for an increased rating for a right inguinal hernia repair.  The Veteran, however, only disagreed with that portion of the decision denying an increased rating for right femoral nerve entrapment syndrome.  See Statement of the Veteran received February 5, 2008.

In the March 2010 decision, the RO granted service connection for erectile dysfunction and assigned an initial non-compensable disability evaluation.  The Veteran appealed the assigned rating.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The service-connected right femoral nerve entrapment syndrome disability results in testicular pain and abnormal sensation in the right lower extremity but is not shown to result in severe incomplete paralysis or paralysis of the quadriceps extensor muscles.  

2.  The Veteran's erectile dysfunction is manifested by loss of erectile power, without any evidence of penis deformity.  





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for right femoral nerve entrapment syndrome with associated testicular orchialgia with varicocele 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2011).  

2.  The criteria for an initial compensable disability rating for erectile dysfunction have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code (DC) 7522 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Before addressing the merits of the claims for increased rating on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2007 of the criteria for an increased disability rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2007.  Nothing more was required.  

As regard the initial rating claim, where, as here, service connection for erectile dysfunction has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also finds that VA's duty to assist has been satisfied.  Identified VA treatment records have been obtained.  No outstanding VA or non-VA records have been identified as outstanding.  The Veteran was also provided an opportunity to present testimony before the Board, which he declined.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided VA examinations in June 2007 and January 2010. 

The examination reports reflect review of the Veteran's claims file, consideration of his past medical history and current complaints, and a thorough physical examination.  Rationale for the conclusions was included with reports.  The Board therefore concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 38 C.F.R. § 4.2 (2011).  

Finally, the Board notes that in the Veteran's April 2012 Informal Hearing Presentation, the Veteran's representative alleges that the issue concerning the rating for erectile dysfunction is not in proper posture for appellate consideration since the RO did not respond to the January 2010 VA examination with the issuance of a supplemental statement of the case.  The Board disagrees.  Here, the claims file includes a February 2012 statement of the case.  In the statement of the case, the RO considers the January 2010 VA examination report as regards the claim for a compensable disability rating for erectile dysfunction.  Hence, the RO has considered all evidence of record in adjudicating the claim and the claim is ready for review by the Board.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A.  Right Femoral Nerve Entrapment Syndrome

By way of history, in a July 1991 decision, the RO granted entitlement to service connection for a hernia.  An initial 10 percent rating was assigned.  Later, in an October 1993 decision, the RO granted a 20 percent rating and characterized the disability as right inguinal hernia repair with residual nerve entrapment syndrome, right femoral nerve.  In a September 2004 decision, the Board denied an evaluation in excess of 20 percent for nerve entrapment syndrome of the right femoral nerve.  The Board granted, however, a separate 10 percent rating for a postoperative recurrent hernia disability under Diagnostic Code 7338.  

As noted, the current claim for increase for the right femoral nerve entrapment syndrome disability was initiated in February 2006.  Although the Veteran also claimed entitlement to an increased rating for the recurrent hernia disability, he did not appeal the RO's June 2007 denial of the claim.  Hence, the Board's consideration of the claim is limited to the current residuals of the right femoral nerve entrapment syndrome disability only.  

That disability is rated as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8526.  Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

The words "mild," "moderate," and "severe" are not defined in Diagnostic Code 8526 except as they relate to "complete" paralysis, which is defined as paralysis of the quadriceps extensor muscles.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

Here, on VA contract examination in June 2007, the Veteran described symptoms of testicular orchialgia, the status post right inguinal hernia repair, and the right nerve entrapment syndrome.  The testicular orchialgia resulted in frequent urination and sexual dysfunction.  The nerve entrapment syndrome was manifested by pain in the right side down to the right testicle and abnormal sensation.  It did not cause any tingling, numbness, weakness or paralysis of the affected parts.  The physical examination did reveal abnormal sensory function in the right lower extremities with decreased sensation over the right thigh and the dorsum of the right foot.  Examination of the testicles was abnormal, revealing tenderness to palpation on the right testicle.  There were no inguinal hernias present.  

A February 2007 letter from a public health nurse revealed bulging in his right lower groin area related to a previous injury and enlarged veins in both testicles.  

These findings do not support the assignment of an increased rating under Diagnostic Code 8526.  In sum, they reveal a mild right femoral nerve disability.  They do not show severe incomplete paralysis of the nerve, nor is there any evidence to suggest that it results in complete paralysis of the quadriceps extensor muscles.  

Similarly, on VA examination in January 2010, there was tingling and numbness of the right side down to the testicle.  The symptoms occurred intermittently.  Significantly, they did not result in any paralysis of the affected parts.  While there were subjective reports of occasional giving away of the right front thigh while walking, on neurological examination of the right lower extremity there was some sensory dysfunction but the condition did not result in any motor dysfunction.  There were no reports of any voiding dysfunction.  

These results also do not support the evaluation of a rating in excess of 20 percent under Diagnostic Code 8526.  In sum, from a neurological perspective, the right femoral nerve entrapment syndrome resulted in sensory dysfunction but was not shown to result in severe incomplete paralysis or paralysis of the quadriceps extensor muscles.  

VA outpatient treatment records through August 2011 also do not reveal evidence of severe incomplete paralysis of the femoral nerve.  They do reveal isolated reports of testicular pain, but do not contain reports of sensory impairment.  In addition, they do not show that the disability resulted in further episodes of right thigh giving away.  Rather, in a January 2011 record, the Veteran denied having any falls in the past year.  

Thus, the contemporaneous VA outpatient treatment records do not support the claim for a higher disability rating under Diagnostic Code 8526.  In making this determination, the Board has considered that the disability results in a painful groin.  The rating criteria under Diagnostic Code 8526 do not expressly refer to pain.  Under Diagnostic Code 8626, a Veteran may be rated for a disability manifested by neuralgia.  "Neuralgia" is pain extending along the course of one or more nerves.  McNair v. Shinseki, 25 Vet. App. 98, 100 (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1281 (31st ed. 2007).  Rating of neuralgia, however, is rated under the same rating criteria as Diagnostic Code 8526.  It is also worthwhile noting that the maximum rating assigned for neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is moderate incomplete paralysis.  See 38 C.F.R. § 4.124 (2011).  The Veteran is already in receipt of such a rating.  

The Board has thoroughly considered the reports of pain in rating the disability.  However, even after consideration of such, the disability does not approximate the criteria for a 30 percent or higher rating under Diagnostic Code 8526.  In short, while pain was shown to result in functional limitation concerning heavy lifting or carrying or prolonged standing or walking, the weight of the evidence does not show that the symptoms are comparable to severe incomplete paralysis of the femoral nerve.  

B.  Initial Compensable Evaluation for Erectile Dysfunction

By way of history, in March 2010, the RO granted entitlement to service connection for erectile dysfunction associated with right femoral nerve entrapment syndrome with associated testicular orchialgia with varicocele.  It does not appear that the Veteran filed a claim for this disability.  Rather, the RO granted the claim following receipt of VA examination results conducted in connection with the claim for an increased rating for right femoral nerve entrapment syndrome.  In addition to granting special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), the RO assigned an initial noncompensable (0 percent) disability evaluation pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7522.  

Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating (aside from the special monthly compensation, which has already been granted in this case).  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  

Here, there is no evidence of penile deformity.  A deformity is a "distortion of any part or general disfigurement of the body."  Dorland's Illustrated Medical Dictionary 481 (30th ed. 2003).  

For instance, on VA examination in January 2010, examination of the penis revealed "normal findings."  Similarly, the examination conducted in June 2007 also revealed "normal findings."  A VA outpatient treatment record dated in January 2011 described the penis as "normal."  

Given the above evidence, the Board finds that the criteria for a schedular 20 percent rating under Diagnostic Code 7522 is not warranted as there is no evidence of deformity of the penis.  The Board has also considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period, but finds no evidence for a staged rating in this case.  Furthermore, a compensable disability rating under Diagnostic Codes 7520, 7521, 7523, or 7524 is not warranted as the Veteran has not had any of his penis or testes removed and there is no evidence of deformity.  Indeed, the Veteran does not argue the contrary.  Special monthly compensation may be assigned for erectile dysfunction alone on the theory that it is analogous to the loss of a creative organ and the RO has already assigned special monthly compensation.   


C.  Extra-schedular Consideration

The Board notes that rating above and beyond those published in the rating schedule are permissible in certain limited circumstances.  Here, the Board has considered whether referral for an "extraschedular" rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's residuals of right femoral nerve entrapment disability primarily results in neurological symptoms affecting the right lower extremity.  The erectile dysfunction disability is primarily manifested by loss of erectile power.  Such impairment is specifically contemplated by the rating criteria and the Veteran has been evaluated on that basis.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the right femoral nerve entrapment disability or erectile dysfunction disability would be in excess of that contemplated by the 20 percent and 0 percent ratings assigned; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable as a result of his service connected  right femoral nerve entrapment with associated testicular orchialgia with varicocele and/or erectile dysfunction. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	
ORDER

A disability evaluation in excess of 20 percent for residuals of a right femoral nerve entrapment syndrome with associated testicular orchialgia with varicocele is denied.  

An initial compensable disability evaluation for erectile dysfunction is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


